UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEONG-SUK NO,

                                Plaintiff,
                                                              1:19-CV-11672 (CM)
                    -against-
                                                               CIVIL JUDGMENT
 USPS/USPO,

                                Defendant.

       Pursuant to the order issued March 9, 2020, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice for Plaintiff’s failure to submit an amended request to proceed in forma pauperis (IFP

application) or pay the $400.00 in relevant fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court note service on the docket. Plaintiff

has consented to electronic service of Court documents. (ECF 3.)

SO ORDERED.

 Dated:   March 9, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
